UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6882



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


MICHAEL D. CARTER,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
Chief District Judge. (CR-00-257, CA-01-677-2)


Submitted:   August 15, 2002                 Decided:   August 22, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael D. Carter, Appellant Pro Se. Kasey Warner, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael    D.    Carter     appeals   the      district       court’s    order

dismissing    his    motion    filed   under   28   U.S.C.     §    2255     (2000).

Appellant’s case was referred to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2000). The magistrate judge recommended that

relief be denied and advised Appellant that failure to file timely

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning, Appellant failed to object to the magistrate judge’s

recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.                 See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985). Appellant has waived appellate review by

failing to file objections after receiving proper notice.                        We

accordingly deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        DISMISSED




                                       2